              Case 1:19-cv-01757-SAB Document 20 Filed 07/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   TODD S. ASHER,                                       Case No. 1:19-cv-01757-SAB

10                   Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE AND ADJUST THE
11           v.                                           DOCKET TO REFLECT VOLUNTARY
                                                          DISMISSAL PURSUANT TO RULE 41(a)
12   CREDIT CONTROL, LLC,                                 OF THE FEDERAL RULES OF CIVIL
                                                          PROCEDURE
13                   Defendant.
                                                          (ECF No. 19)
14

15          On July 16, 2020, a stipulation was filed dismissing this action with prejudice and with

16 each party to bear its own costs, fees, and expenses. In light of the stipulation of the parties, this

17 action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d

18 688, 692 (9th Cir. 1997), and has been dismissed with prejudice and without an award of costs,

19 expenses, or attorneys’ fees.

20          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

21 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

22
     IT IS SO ORDERED.
23

24 Dated:      July 17, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                      1
